Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 06/21/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-17 are currently pending. 

Response to Arguments
With regard to the 112(b) rejection:
Applicant has amended Claims 1 & 12 to resolve the clarity of  “discontinuous signals” as pulses.  The 112(b) rejection of the claims is withdrawn.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-17 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
 
Applicant’s arguments and amendments with regard to Claims 1-17 have been considered in light of the new primary reference of Cantrell in further view of previous teaching of Tauc and the new teaching of Quate.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1& 12  recite the limitation “wherein the discontinuous signal is of a limited time duration that is controlled by a controller such that the time duration is shorter than the detection depth divided by a speed of sound within a material of the substrate”, which is unclear as the term “limited time duration” does not clarify whether each single pulse must be shorter than the detection depth or whether the entire scan must occur within “ the detection depth divided by a speed of sound within a material of the substrate”. Examiner assumes the time duration is for each pulse unit of the discontinuous signal.  

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (US 20080295584; “Cantrell”) in view of Quate (US 5319977; “Quate”) and in further view of Tauc (US 4710030; “Tauc”).
                                                                                                                                                                                                      Claim 1.   Cantrell discloses a method of performing subsurface imaging of one or more embedded structures [0006: The nonlinear mixing of the oscillating cantilever and the ultrasonic wave in the region defined by the cantilever tip-sample surface interaction force generates difference-frequency oscillations at the cantilever contact resonance. The resonance-enhanced difference-frequency signals are used to create images of nanoscale near-surface and subsurface features] in a substrate (Fig. 2:  18) underneath a substrate surface [0016:   Variations in the amplitude and phase of the bulk wave due to the presence of subsurface nano/microstructures, as well as variations in near-surface material parameters, affect the amplitude and phase of the difference-frequency signal. These variations are used to create spatial mappings of subsurface and near-surface structures of the sample], the method comprising the steps of: applying, using a signal application actuator (Fig. 2:  16 piezo actuators on probe tip 14), an acoustic input signal to the substrate [0017  A drive signal (termed the cantilever drive signal) is sent to the cantilever (which is operating in intermittent soft contact mode) from the AFM controller 12 to the broad-band piezo stack 16 under the cantilever. The amplitude and frequency of the cantilever drive signal and the cantilever tip-sample surface separation are varied until the difference between the frequency of the ultrasonic wave and the cantilever drive frequency corresponds to one of the contact resonances (linear or nonlinear) of the cantilever]; detecting, using a vibration sensor  (Fig. 2: 20 & 22 ), within a detection depth below the substrate surface [0053:  the phase image of SNFUH, FIG. 3(C), shows well-dispersed gold nanoparticles buried approximately 500 nm deep from the top surface], a return signal from the substrate [0045: The differential output of optical detector (A-B) is input, via the SAM 22, into the RF lockin 40. The resulting output constitutes the SNFUH image signal]; and analyzing the return signal for obtaining information on the one or more embedded structures (Fig. 2:  20 laser and diodes 22 )[0018:  The ACM photodiode signal (illustrated by line 32), derived from the cantilever response from all sources (i.e., the cantilever drive frequency, the ultrasonic drive frequency, and the corresponding sum and difference frequencies), is sent to the signal input (labeled "SIGNAL IN") of the lock-in amplifier. By comparing the photodiode signal 32 to the difference frequency output of the mixer, the lock-in amplifier is able to filter from the photodiode signal all frequencies except the difference-frequency (this remaining difference frequency signal may be termed an input difference-frequency signal to distinguish it from the reference difference-frequency signal). The lock-in amplifier measures both the amplitude and phase of the input difference-frequency signal. Variations in the amplitude and/or phase of the input difference-frequency signal from that of the reference difference-frequency signal correspond to variations in sub-surface features of the sample. For example, variations in the phase of the input difference-frequency signal may correspond to variations in the elastic modulus, the adhesion coefficients, sound velocity, or diffraction effects of the sample. The output signal (labeled "OUT") from the lock-in amplifier, comprising the amplitude and phase of the input difference-frequency signal, is sent to the image processor 24 (illustrated by line 54)] the return signal includes a scattered fraction of the discontinuous signal that is scattered from the embedded structures [0018:  variations in the phase of the input difference-frequency signal may correspond to variations in the elastic modulus, the adhesion coefficients, sound velocity, or diffraction effects of the sample. The output signal (labeled "OUT") from the lock-in amplifier, comprising the amplitude and phase of the input difference-frequency signal, is sent to the image processor 24 (illustrated by line 54)]. 
Cantrell does not explicitly disclose:
 
the discontinuous signal comprises pulses of a limited time duration, wherein the time duration is controlled by a controller such that the and such that the return signal includes a scattered fraction of the discontinuous signal that is scattered from the embedded structures wherein the acoustic signal component has a frequency in a gigahertz range.

the discontinuous signal [Pulse] is of a limited time duration that is controlled by a controller such that the time duration is shorter than the detection depth divided by a speed of sound within a material of the substrate.

With regard to 1) Quate teaches a discontinuous signal comprises pulses of a limited time duration [Col. 6 lines 29-40:  The excitation signal applied to transducer 210 can be either pulses, or a continuous wave signal. Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal. Continuous wave excitation has the advantage that it enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test], wherein the time duration is controlled by a controller [Col. 6 lines 20-29:  At selected positions above the sample, RF generator 212 is activated, producing a high frequency excitation signal that stimulates the ZnO thin film transducer 210 above the tip 104. The resulting shock wave acoustic signals pass through the tip's apex 104 and impact on the sample 110] the return signal includes a scattered fraction of the discontinuous signal that is scattered from the embedded structures [Col . 6 lines 28-32:   Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal] wherein the acoustic signal component has a frequency in a gigahertz range [Col. 6 line 45-60:   It is desirable to operate a high frequencies, e.g., above 50 MHz, with short wavelengths. The inventors believe that the efficiency, and lateral resolution, of near field acoustic microscopy will improve as shorter and shorter wavelengths are used. Previous experiments have demonstrated that sound can be generated and detected at 100 GHz, with wavelengths in solids near 50 nanometers].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].

With regard to 2) Tauc teaches a controller such that the time duration is shorter than the detection depth divided by a speed of sound within a material of the substrate [Col. 1 lines 30-40: Note: identifies pulse time must be less than the minimum thickness. “The minimum thickness of films which can be measured using ultrasonics is limited by the pulse length. The duration of the stress pulse is normally 0.1 .mu.sec corresponding to a spatial length of at least 3.times.10.sup.-2 cm for an acoustic velocity of 3.times.10.sup.5 cm/sec. Unless the film is thicker than the length of the acoustic pulse, the pulses returning to the transducer will overlap in time”] [Col. 11 lines 9-22: Computer 250  provides calculations to optimize pulse widths based on equation 1 where the eqution can be arranged to have depth 2d divided by velocity V is equal to a pulse time T]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tauc’s method of calculating pulse width less than a depth value so the pulses do not overlap in time as a method to set Yacoubian’s pulse widths for substrate analysis because avoiding pulse overlaps improves the measurement accuracy by avoiding error inducing overlaps which contaminate relevant data on substrate structure [Tauc Col. 1 lines 30-40]. 
Claim 2.  Dependent on the method according to claim 1. Cantrell does not explicitly disclose:  
the discontinuous signal is a signal taken from the group consisting of: a pulse signal.
Quate teaches a discontinuous signal comprises pulses of a limited time duration [Col. 6 lines 29-40:  The excitation signal applied to transducer 210 can be either pulses, or a continuous wave signal. Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal. Continuous wave excitation has the advantage that it enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].

Claim 3. Dependent on the method according to claim 1. 

Cantrell does not explicitly disclose:
the acoustic input signal is applied by a photo-thermal acoustic stimulation, Page 2 of 13Application No. 16/477,479Reply to Office Action wherein the signal application actuator includes a pulsed laser for impinging a pulse of optical radiation on the substrate, wherein a pulse of optical radiation of the pulsed laser has a time-varying intensity, wherein the pulse of optical radiation is impinged on a layer of absorbing material on the substrate, wherein the absorbing material is arranged for absorbing optical energy of the optical radiation, wherein for applying the acoustic input signal including the frequency of the acoustic signal component, a thickness of the layer of absorbing material is inversely proportional to the frequency of the acoustic signal component.  
.
Tauc teaches the acoustic input signal is applied by a photo-thermal acoustic stimulation [Col. 5 lines 60-67], wherein the signal application actuator includes a pulsed laser [Col. 5 lines 60-67:  pump beam PM is directed to position 14 on film 10 to induce a stresspulse in the film. The stress pulse is a stress wave, also known as an acoustic phonon. Pump beam PM is incident on film 10 at angle a from normal 16] for impinging a pulse of optical radiation on the substrate (12) [Col. 10 lines 35-48 opto-acoustically active medium] wherein a pulse of optical radiation of the pulsed laser has a time-varying intensity [Col. 6 lines 38-60:  includes radiation source 36 for providing pulsed pump beam PM and radiation source 38 for providing a continuous probe beam PB. The term radiation is intended to include more than visible light, such as ultraviolet and infrared radiation. The wavelength of the pump beam PM should be selected so that it is strongly absorbed in the particular film to be studied or in a medium associated with the film, as described below. Radiation meeting this absorption criterion can be selected from wavelengths of 100 Angstroms to 100 microns. Pump beam PB preferably is pulsed at an average power of 10 .mu.W to 1 kW and a repetition rate of 1 Hz to 10 GHz, each pulse having a duration of 0.01 psec to 100 psec. Pump beam PM and probe beam PB are directed to film 40 through lens 42. Acceptable thicknesses of film 40 range from 50 Angstroms to 100 microns. Mirrors 44, 46 and 48, 50 direct pump beam PM and probe beam PB, respectively, to lens 42. The portion of pump beam PM that is not absorbed by film 40 is reflected as ray 52 and prevented from reaching photodetector 54 by beam-blocker 56. When the induced stress pulse returns to the surface of film 40 it causes a slight variation in reflectivity which changes the intensity of reflected ray 58 of continuous probe beam PB], wherein the pulse of optical radiation is impinged on a layer of absorbing material (Fig. 1 Active film 10) on the substrate (12) [Col. 10 lines 35-48: Active film 186 serves as a transducer which generates acoustic stress pulses 190 when subjected to pump beam PM] is arranged for absorbing optical energy of the optical radiation [Col. 10 lines 35-48], wherein the absorbing material (10) is arranged for absorbing optical energy of the optical radiation, wherein for applying the acoustic input signal including the frequency [Col. 6 lines 38-60]  of the acoustic signal component, a thickness of the layer of absorbing material (10) is inversely proportional to the frequency of the acoustic signal component [Col.  11 lines 25-45: The velocity of high-frequency sound waves in liquids is measurable by placing a thin film of liquid over a substrate, covered with an opto-acoustically active film such as arsenic telluride, and measuring velocity using one of several methods. For a layer of known thickness equation (1) is used not velocity is frequency times wavelength so frequency is inversely proportional to thickness].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tauc’s absorbing material at the appropriate thickness for the measuring frequency because with Yacoubian’s method of testing a substrate because the absorbing material improves the measuring accuracy of the sensor to analyze embedded structures within a monitored substrate [Tauc Col. 10 lines 35-48]. 

Claim 4. Dependent on the method according to claim 1. Cantrell further discloses scanning the substrate surface (Fig. 2: substrate 18 with top surface in contact with probe 14) using a probe having a cantilever (Fig. 2: cantilever 14) and a probe tip (Fig. 2: acoustic tip at end of cantilever 14), the probe tip (Fig. 2: acoustic tip at end of cantilever 14) being in contact [0017:   a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample 18] with the substrate surface (Fig. 2: sample 18) intermittently or continuously  [0017 the AFM 40 of FIG. 2 comprises a controller 12, a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample 18]  wherein the signal application actuator (Fig. 2: actuator 16)  acts on the at least one of the cantilever or the probe tip  (Fig. 2: acoustic tip at end of cantilever 14) for applying the signal to said at least one of the cantilever (14) or the probe tip (14 probe tip), so as to apply the signal to the substrate via the probe tip [Col. 6 lines 15-30:  At selected positions above the sample, RF generator 212 is activated, producing a high frequency excitation signal that stimulates the ZnO thin film transducer 210 above the tip 104. The resulting shock wave acoustic signals pass through the tip's apex 104 and impact on the sample 110. The acoustic sound wave is modulated in a manner that is affected by the sample's topography and physical characteristics. This modulation can be measured using either reflected waves detected by sensor 214 (reflection mode), or by detecting waves transmitted through the sample to ZnO piezoelectric thin film transducer 220 and detected by sensor 222 (transmission mode)]. Cantrell does not explicitly disclose:
applying the discontinuous signal to said at least one of the cantilever or the probe tip, so as to apply the discontinuous signal to the substrate via the probe tip.

Quate teaches a discontinuous signal comprises pulses of a limited time duration [Col. 6 lines 29-40:  The excitation signal applied to transducer 210 can be either pulses, or a continuous wave signal. Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal. Continuous wave excitation has the advantage that it enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range and actuating a piezoelectric actuator on a cantilevered probe with Cantrell’s piezoelectric acoustic generator on piezoelectric probe because using pulsed signals as the piezoelectric drive signal enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].
  
Claim 5. Dependent on the method according to claim 4. Cantrell further discloses the signal application actuator (16) includes at least one of the group consisting of: a piezo actuator [0017:  narrow-band piezoelectric transducer 44 bonded to the surface of the sample 18 opposite the cantilever, thus producing an ultrasonic wave that propagates through the sample. A drive signal (termed the cantilever drive signal) is sent to the cantilever (which is operating in intermittent soft contact mode) from the AFM controller 12 to the broad-band piezo stack 16 under the cantilever]; and an electrostatic actuator [Col. 4 lines 35-45:  Profiles of the surface topography are obtained with extremely high resolution. Images showing the position of individual atoms are routinely obtained. In the second non-contacting mode of operation, the tip 104 is held a short distance, on the order of 5 to 500 Angstroms, from the surface of a sample and is deflected by various forces between the sample and the tip; such forces include electrostatic, magnetic, and van der Waals forces. In either mode of operation, measurements of the sample's surface topology or other characteristics are obtained by measuring deflection of the cantilever 102] mounted on the probe (14), wherein the piezo actuator [0017:  narrow-band piezoelectric transducer 44 bonded to the surface of the sample 18 opposite the cantilever, thus producing an ultrasonic wave that propagates through the sample. A drive signal (termed the cantilever drive signal) is sent to the cantilever (which is operating in intermittent soft contact mode) from the AFM controller 12 to the broad-band piezo stack 16 under the cantilever] is and wherein the piezo actuator (16) is mounted on a back end of the cantilever (Fig. 2:  actuator 16 is on the cantilever 14) , the back end being a remote end of the cantilever (Fig. 2: actuator 16 is on the backend of cantilever 14) with respect to the probe tip (Fig. 2: actuator 16 is on the backend of cantilever 14 opposite the tip of 14), for thereby being used in conveying the acoustic signal via the cantilever to the probe tip and to the substrate surface [0003:  comprises a controller 12, a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample 18, a laser 20, a photo-diode 22 (while the term photo-diode is used herein, an array of photo-diodes is typically used), and an image processor 24. The cantilever tip is often, but not necessarily, constructed of silicon. When the probe tip is brought into proximity of the sample surface, forces between the tip and the sample cause a deflection of the cantilever].
Cantrell does not explicitly disclose:

the acoustic signal component having a frequency above 1 gigahertz.
  
 
Quate teaches the acoustic signal component has a frequency in a gigahertz range [Col. 6 line 45-60:   It is desirable to operate a high frequencies, e.g., above 50 MHz, with short wavelengths. The inventors believe that the efficiency, and lateral resolution, of near field acoustic microscopy will improve as shorter and shorter wavelengths are used. Previous experiments have demonstrated that sound can be generated and detected at 100 GHz, with wavelengths in solids near 50 nanometers].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].

Claim 7. Dependent on the method according to claim 1. Cantrell further discloses the signal application actuator (Fig. 2: piezoelectric actuator 16) includes a piezo actuator [0004: the dynamic mode, the cantilever is externally oscillated at or close to its resonance frequency by an oscillator, such as piezoelectric stack 16. The oscillation of the piezo stack is controlled by a drive signal (illustrated by line 26) from the controller 12, with the frequency of the drive signal corresponding to the desired oscillation] in contact with at least one of the group consisting of: a side face of the substrate, and a bottom face of the substrate [0017:   a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample 18 the surface of the sample is on the top bottom and sides].   Cantrell does not explicitly disclose:   
the acoustic signal component having a frequency above 1 gigahertz, wherein the acoustic input signal is applied by applying the discontinuous signal.


Quate teaches the acoustic signal component has a frequency in a gigahertz range [Col. 6 line 45-60:   It is desirable to operate a high frequencies, e.g., above 50 MHz, with short wavelengths. The inventors believe that the efficiency, and lateral resolution, of near field acoustic microscopy will improve as shorter and shorter wavelengths are used. Previous experiments have demonstrated that sound can be generated and detected at 100 GHz, with wavelengths in solids near 50 nanometers].
wherein the acoustic input signal is applied by applying the discontinuous signal comprises pulses of a limited time duration [Col. 6 lines 29-40:  The excitation signal applied to transducer 210 can be either pulses, or a continuous wave signal. Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal. Continuous wave excitation has the advantage that it enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].

Claim 8.   Dependent on the method according to claim 1. Cantrell further discloses scanning the substrate (Fig. 2:  18) surface using a probe (Fig. 2: 14 cantilever with tip) [0003] having a cantilever (Fig. 2: 14 cantilever with tip) and a probe tip (Fig. 2: 14 cantilever with tip), the probe tip (Fig. 2: 14 cantilever with tip) being in contact with the substrate surface intermittently or continuously [0003:   a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample 18, a laser 20, a photo-diode 22 (while the term photo-diode is used herein, an array of photo-diodes is typically used), and an image processor 24. The cantilever tip is often, but not necessarily, constructed of silicon. When the probe tip is brought into proximity of the sample surface, forces between the tip and the sample cause a deflection of the cantilever, and this deflection may be measured], wherein the detecting of the return signal from the substrate (18) comprises monitoring a probe tip (14) motion using a sensor (Fig. 2:  laser 20 and photo diode 22)[0003:   A laser spot (illustrated by line 28) is reflected (illustrated by line 30) by the top of the cantilever onto the photo-diode, and the resulting electrical signal (illustrated by line 32) is sent to the controller 12. The deflection of the cantilever causes an amplitude change in the reflected laser spot (and in the resulting electrical signal), such that the amplitude at any specific time corresponds to the surface contour of the sample at a specific location on the sample. As this scanning is performed over the entire surface of the sample, the resulting amplitude data corresponds to the surface contour of the entire sample. The location and amplitude data is provided to the image processor (illustrated by line 34), such that the image processor is able to create an image of the surface of the sample]. 

Claim 10.  Dependent on the method according to claim 1. Cantrell does not explicitly disclose:

the acoustic signal component has a frequency taken from the group consisting of: above 1.5 GHz, and between 50 gigahertz and 500 gigahertz.  

Quate teaches the acoustic signal component has a frequency in a gigahertz range [Col. 6 line 45-60:   It is desirable to operate a high frequencies, e.g., above 50 MHz, with short wavelengths. The inventors believe that the efficiency, and lateral resolution, of near field acoustic microscopy will improve as shorter and shorter wavelengths are used. Previous experiments have demonstrated that sound can be generated and detected at 100 GHz, with wavelengths in solids near 50 nanometers therefore Cantrell discloses between 50 MHz to 100 GHz].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].

Claim 12. Cantrell discloses a system (Fig. 2) for performing subsurface imaging of a one or more embedded structures in a substrate underneath a substrate surface [0006: The nonlinear mixing of the oscillating cantilever and the ultrasonic wave in the region defined by the cantilever tip-sample surface interaction force generates difference-frequency oscillations at the cantilever contact resonance. The resonance-enhanced difference-frequency signals are used to create images of nanoscale near-surface and subsurface features], the system (Fig. 2)  comprising: a signal application actuator (Fig. 2: 16 piezo actuator) that applies an acoustic input signal [0003] to the substrate (18), a vibration sensor (Fig. 2:  20 & 22) that detects a return signal from the substrate (18) within a detection depth below the substrate surface [0016: variations in the amplitude and phase of the bulk wave due to the presence of subsurface nano/microstructures, as well as variations in near-surface material parameters, affect the amplitude and phase of the difference-frequency signal. These variations are used to create spatial mappings of subsurface and near-surface structures of the sample], and an analyzer (Fig. 2: 12 image processor) that analyzes the return signal to obtain an information on the one or more embedded structures for enabling an imaging [0016-0017] thereof, wherein the signal application actuator(16) cooperates with a controller (12) [0003:  an image processor 24. The cantilever tip is often, but not necessarily, constructed of silicon. When the probe tip is brought into proximity of the sample surface, forces between the tip and the sample cause a deflection of the cantilever, and this deflection may be measured using the laser and photo-diode. A laser spot (illustrated by line 28) is reflected (illustrated by line 30) by the top of the cantilever onto the photo-diode, and the resulting electrical signal (illustrated by line 32) is sent to the controller 12].

a discontinuous signal comprising pulses of limited time duration of an acoustic signal component, wherein the controller is configured to control the limited time duration to be shorter than the detection depth divided by a speed of sound within a material of the substrate, and wherein the acoustic signal component has a frequency in a gigahertz range; and applying the discontinuous signal to the substrate. 
 
Quate teaches a discontinuous signal comprises pulses of a limited time duration [Col. 6 lines 29-40:  The excitation signal applied to transducer 210 can be either pulses, or a continuous wave signal. Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal. Continuous wave excitation has the advantage that it enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test], wherein the time duration is controlled by a controller [Col. 6 lines 20-29:  At selected positions above the sample, RF generator 212 is activated, producing a high frequency excitation signal that stimulates the ZnO thin film transducer 210 above the tip 104. The resulting shock wave acoustic signals pass through the tip's apex 104 and impact on the sample 110] the return signal includes a scattered fraction of the discontinuous signal that is scattered from the embedded structures [Col . 6 lines 28-32:   Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal].
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].

Claim 13. Cantrell discloses system according to claim 12. Cantrell further discloses the signal application actuator (16) comprises and a piezo actuator [0017:  controller 12 to the broad-band piezo stack 16 under the cantilever. The amplitude and frequency of the cantilever drive signal and the cantilever tip-sample surface separation are varied until the difference between the frequency of the ultrasonic wave and the cantilever drive frequency corresponds to one of the contact resonances (linear or nonlinear) of the cantilever] wherein the system (Fig. 2) is configured to bring the piezo actuator (16 & 14) in contact with at least one of the group consisting of: a side face of the substrate, and a bottom face of the substrate [0017:   a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample 18 the surface of the sample is on the top bottom and sides].   Cantrell does not explicitly disclose:   
the acoustic signal component having a frequency above 1 gigahertz, wherein the acoustic input signal is applied by applying the discontinuous signal.


Quate teaches the acoustic signal component has a frequency in a gigahertz range [Col. 6 line 45-60:   It is desirable to operate a high frequencies, e.g., above 50 MHz, with short wavelengths. The inventors believe that the efficiency, and lateral resolution, of near field acoustic microscopy will improve as shorter and shorter wavelengths are used. Previous experiments have demonstrated that sound can be generated and detected at 100 GHz, with wavelengths in solids near 50 nanometers].
wherein the acoustic input signal is applied by applying the discontinuous signal comprises pulses of a limited time duration [Col. 6 lines 29-40:  The excitation signal applied to transducer 210 can be either pulses, or a continuous wave signal. Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal. Continuous wave excitation has the advantage that it enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].

Claim 14. Dependent on the system according to claim 12. Cantrell further discloses a probe (14) having a cantilever and a probe tip (Fig. 2: 14 with cantilever and a tip), the probe (14) being mounted [0017:  A drive signal (termed the cantilever drive signal) is sent to the cantilever (which is operating in intermittent soft contact mode) from the AFM controller 12 to the broad-band piezo stack 16 under the cantilever. The amplitude and frequency of the cantilever drive signal and the cantilever tip-sample surface separation are varied until the difference between the frequency of the ultrasonic wave and the cantilever drive frequency corresponds to one of the contact resonances (linear or nonlinear) of the cantilever] between the probe tip (14) and the substrate surface (18) [0003]  the probe (14) being mounted on a carrier [0003:  An atomic force microscope (AFM) is a high-resolution (nanometer resolution) type of SPM. Referring now to FIG. 1, a prior art AFM is illustrated. The AFM of FIG. 1 comprises a controller 12, a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample]  configured for scanning the substrate surface with the probe tip and for providing intermittent [0017:  A drive signal (termed the cantilever drive signal) is sent to the cantilever (which is operating in intermittent soft contact mode) from the AFM controller 12 to the broad-band piezo stack 16 under the cantilever. The amplitude and frequency of the cantilever drive signal and the cantilever tip-sample surface separation are varied until the difference between the frequency of the ultrasonic wave and the cantilever drive frequency corresponds to one of the contact resonances (linear or nonlinear) of the cantilever] between the probe tip and the substrate surface (18) [0003], wherein the system (Fig. 2) the signal application actuator (Fig. 2: 16 actuator piezoelectric 16) comprising a piezo actuator mounted on the cantilever (Fig. 2:  probe 14).
the signal application actuator comprising a piezo actuator mounted on the cantilever for applying the discontinuous signal via the probe tip using the piezo actuator.


Quate teaches a discontinuous signal comprises pulses of a limited time duration [Col. 6 lines 29-40:  The excitation signal applied to transducer 210 can be either pulses, or a continuous wave signal. Pulsed excitation is often preferred because it allows clear and simple separation of acoustic transmission and reflection signals from the excitation signal. Continuous wave excitation has the advantage that it enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test], wherein the time duration is controlled by a controller [Col. 6 lines 20-29:  At selected positions above the sample, RF generator 212 is activated, producing a high frequency excitation signal that stimulates the ZnO thin film transducer 210 above the tip 104. The resulting shock wave acoustic signals pass through the tip's apex 104 and impact on the sample 110].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s pulsed piezoelectric signal set in a gigahertz range that is focused to scatter on a monitored sample because as a signal pattern to use with Cantrell’s piezoelectric acoustic generator because pulsed signals enables the system to monitor changes in resonance frequency and changes in the sharpness of the frequency response peak (usually referred to as Q), both of which are indicative of the physical properties of the sample under test [Quate  Col. 6 lines 29-40].
 

Claim 15. Dependent on the system according to claim 12. Cantrell further discloses the system (Fig. 2) includes at least one of the group consisting of: Page 6 of 13Application No. 16/477,479Reply to Office Action a probe (Fig. 2: 14) having a cantilever and a probe tip (Fig. 2: probe 14 with cantilever with probe tip), the probe (Fig. 2: probe 14 with cantilever with probe tip), being mounted on a carrier configured [0003:  An atomic force microscope (AFM) is a high-resolution (nanometer resolution) type of SPM. Referring now to FIG. 1, a prior art AFM is illustrated. The AFM of FIG. 1 comprises a controller 12, a microscale cantilever 14 with a sharp tip (probe) at one end that is used to scan the surface of the sample] for scanning the substrate (18) surface with the probe tip (Fig. 2: probe 14 with cantilever with probe tip), and for providing intermittent contact between the probe tip (14) and the substrate surface (18) [0017:  A drive signal (termed the cantilever drive signal) is sent to the cantilever (which is operating in intermittent soft contact mode) from the AFM controller 12 to the broad-band piezo stack 16 under the cantilever. The amplitude and frequency of the cantilever drive signal and the cantilever tip-sample surface separation are varied until the difference between the frequency of the ultrasonic wave and the cantilever drive frequency corresponds to one of the contact resonances (linear or nonlinear) of the cantilever], wherein the sensor (20 & 22) for detecting the return signal includes an optical sensor (22) receiving a reflected fraction of a laser beam (20) reflecting on the cantilever (14) or probe tip for monitoring probe tip motion [0003:  A laser spot (illustrated by line 28) is reflected (illustrated by line 30) by the top of the cantilever onto the photo-diode, and the resulting electrical signal (illustrated by line 32) is sent to the controller 12. The deflection of the cantilever causes an amplitude change in the reflected laser spot (and in the resulting electrical signal), such that the amplitude at any specific time corresponds to the surface contour of the sample at a specific location on the sample] and a laser (20) for impinging an optical radiation beam onto the substrate (14), and an optical sensor (22)  for receiving a reflected fraction of optical radiation for providing a sensor signal [0003:   a photo-diode 22 (while the term photo-diode is used herein, an array of photo-diodes is typically used), and an image processor 24. The cantilever tip is often, but not necessarily, constructed of silicon. When the probe tip is brought into proximity of the sample surface, forces between the tip and the sample cause a deflection of the cantilever, and this deflection may be measured using the laser and photo-diode. A laser spot (illustrated by line 28) is reflected (illustrated by line 30) by the top of the cantilever onto the photo-diode, and the resulting electrical signal (illustrated by line 32) is sent to the controller 12].
  
Claim 16. Dependent on the method of claim 8. Cantrell further discloses the sensor (Fig. 2: 20 & 22) is an optical sensor (Fig, 1:  22 led 22 sensors optically sensitive to light) that receives a reflected fraction of a probing laser beam [0003:  A laser spot (illustrated by line 28) is reflected (illustrated by line 30) by the top of the cantilever onto the photo-diode, and the resulting electrical signal (illustrated by line 32) is sent to the controller 12] reflecting on the cantilever (Fig. 2: 14 cantilever).

 
Claim 17. Dependent on the method of claim 8. Cantrell does not explicitly disclose: 

the sensor is an acoustic transducer mounted on the probe tip. 
 
Quate teaches a sensor (Fig. 2:  210) is an acoustic transducer [Col. 5 lines 43-50:   The cantilever 102 has a zinc oxide (ZnO) piezoelectric thin film transducer 210 which has been deposited and patterned on its upper side, in back of the tip 104] mounted on a probe tip (Fig. 2: cantilever102 with tip 104). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Quate’s positioning of an acoustic transducer on the tip of the cantilever as an arrangement for Cantrell’s acoustic transducer on its cantilevered probe because the arrangement increases the reliability of the cantilever to deliver the measuring signal by placement of the transducer at the contact point with the sample [Quate:  Col. 5 lines 43-50].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Quate and Tauc and in further view of Wickramasinghe  (US 20150253248: “Wickramasinghe”).

Claim 6. Dependent on the method according to claim 4. Cantrell does not explicitly disclose:

the signal application actuator  includes a pulsed laser for impinging a pulse of optical radiation on the probe, wherein a pulse of optical radiation of the pulsed laser has a time-varying intensity, and wherein the pulse of optical radiation is impinged on at least one of the group consisting of: the probe tip for conveying the discontinuous signal via the probe tip to the sample surface; and a back end of the cantilever, the back end being a remote end of the cantilever with respect to the probe tip, for thereby being used in conveying the acoustic signal via the cantilever to the probe tip and to the substrate surface. 

Wickramasinghe teaches an [Abstract: ring amplitude and/or phase of a molecular vibration uses a polarization modulated pump beam and a stimulating Stokes beam on a probe of a scanning probe microscope].  Liu further teaches the signal application actuator [0008:   displacing a probe of a scanning probe microscope to approach a sample, illuminating the probe with a polarization modulated pump beam, introducing a stimulating Stokes beam onto the probe, and detecting a Raman scattered Stokes beam from the sample to derive at least one of the amplitude and the phase of the molecular vibration] of optical radiation on the probe  (Fig. 1:  sample)  , wherein a pulse [0052:  both the pump and probe (stimulating) beams are tunable pulses (in the 50 femtosecond to 1 picosecond range). Typically, the pump pulse is chosen to be picosecond in duration while the probe pulse is 50-100 femtoseconds wide. The pump arm is modified as follows] of optical radiation of the pulsed laser  (Fig. 1:  pumped laser 25) [0028:  In a first embodiment (FIG. 1), a pump laser at f.sub.P (25) is directed via optical isolator (24), polarization selector (23), and beam expander (22) toward the long pass dichroic beam splitter (2) which reflects the beam to fill the high numerical aperture (NA) focusing element (1) ((typical NA&gt;0.4). The elements (23), (24), (25) can be viewed as being a pump beam generator] has a time-varying intensity [0042 The photo detector current then simply measures the intensity modulation at f.sub.m. This is followed by filter (30) at f.sub.m and a lock-in amplifier (18). In this embodiment, phase information cannot be measured directly], and wherein the pulse of optical radiation is impinged on the probe tip  (Fig. 5: probe 28 tip) for conveying the discontinuous signal via the probe tip to the sample surface [0028:   emitting the modulated light generated by the LED pulse light directly radiated or focused on the micro-cantilever beam by an optical device, to make it generate vibration due to photo-thermal effect and stimulated radiation] conveying the acoustic signal via the cantilever to the probe tip and to the substrate surface actuator [0008: displacing a probe of a scanning probe microscope to approach a sample, illuminating the probe with a polarization modulated pump beam, introducing a stimulating Stokes beam onto the probe, and detecting a Raman scattered Stokes beam from the sample to derive at least one of the amplitude and the phase of the molecular vibration]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wickramasinghe’s pulsed laser actuator to move the cantilevered probe sufficient to provide a signal to the sample as an actuator to use with Cantrell’s cantilevered probe because the pulsed laser provides distinct peaks which improves the quality of the signal measurement and how the reflected signal is changed by the target sample [0007 Wickramasinghe].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Quate and Tauc and in further view of Yacoubian (WO 2006001842; “Yacoubian”).
Claim 9. Dependent on the method according to claim 1. Cantrell does not explicitly disclose:  
the detecting the return signal comprises: impinging an optical radiation beam onto the substrate, and receiving a reflected fraction of an optical radiation using an optical sensor for providing a sensor signal, wherein the reflected fraction is modulated by the return signal, and Page 4 of 13Application No. 16/477,479Reply to Office Action wherein the analyzing comprises analyzing at least one of the group consisting of: a phase of the sensor signal, or an intensity of the sensor signal.

Yacoubian further discloses the detecting the return signal comprises: [Page 6 lines 22-27: The sample 118 is interrogated using an interrogation pulsed laser 148 that delivers a laser pulse 136 via an optical fiber 138 focused with a lens 134] impinging an optical radiation beam onto the substrate (118) [Page 6 lines 22-27: The sample 118 is interrogated using an interrogation pulsed laser 148 that delivers a laser pulse 136 via an optical fiber 138 focused with a lens 134], and receiving a reflected fraction of an optical radiation (Fig. 16a: shows scattered fractions on embedded objects) [Page 16 line 18-21: FIGURE 16A illustrates a pictorial view of a cross section of a multi-layer sample with embedded structure. The sample can be interrogated by observing the pulsed laser induced strain which causes change in the refractive index near the surface. The illustrative multiple-layer sample has several defects. Region (i) is defect-free. Region (ii) contains delaminated layers. Region (iii) contains internal cracks. Region (iv) contains microstructures, some of which are damaged during processing. Arrows indicate direction of elastic pulse propagation] using an optical sensor for providing a sensor signal [Page 6 lines 22-27: The sample 118 is interrogated using an interrogation pulsed laser 148 that delivers a laser pulse 136 via an optical fiber 138 focused with a lens 134], wherein the reflected fraction is modulated by the return signal (Fig. 16a: shows scattered fractions on embedded objects) [Page 16 line 18-21: FIGURE 16A illustrates a pictorial view of a cross section of a multi-layer sample with embedded structure. The sample can be interrogated by observing the pulsed laser induced strain which causes change in the refractive index near the surface. The illustrative multiple-layer sample has several defects. Region (i) is defect-free. Region (ii) contains delaminated layers. Region (iii) contains internal cracks. Region (iv) contains microstructures, some of which are damaged during processing. Arrows indicate direction of elastic pulse propagation], and wherein the analyzing comprises analyzing at least one of the group consisting of: a phase of the sensor signal, or an intensity of the sensor signal [Page 8 lines 12-17: FIGURE 17 shows that the shape of the signal depends on the phase. For example, the central lobe of the low-passed signal points upward for p=0. Delaying the phase of the resonance by Tr results in the central lobe pointing downward. By determining both the phase and the amplitude of vibrations, the time domain signature can be obtained by inverse Fourier transformation. Experimental data can be compared to the theoretical time signature]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yacoubian’s optical radiation beam reading a return signal off of the substrate as a return signal sensor to use as Cantrell’s sensor to read return signals from a monitored substrate because measuring the return signals directly from the acoustically monitored substrate improves the quality of measuring differences in the return signal  from the transmitted signal by direct measurement of the substrate [Yacoubian Page 6 lines 22-27].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Quate and Tauc and in further view of Ten Berge (US 20180299770; “Ten Berge”).
Claim 11. Dependent on the method according to claim 1. Yacoubian discloses layered substrates with embedded structures to be inspected Yacoubian does not explicitly disclose the substrate includes an embedded structure that includes a semiconductor device comprising therein a three-dimensional NAND type flash memory device.
Ten Berge teaches inspections of embedded substrates [0005].  Ten Berge further teaches the substrate (Fig. 4: 410 patterning device) includes an embedded structure that includes a semiconductor device (410) comprising therein a three-dimensional NAND type flash memory device [0199 For example, etch-loading effect can have a significant impact on fabrication of 3-dimensional (3D) NAND flash memory products. The etch-loading effect indicates that the etch rate depends on the quantity of material to be etched. In other words, the etch rate vary with respect to different density of patterns on a substrate. Different etch rates may induce different patterning error (e.g., error in CD). The method conducted in the flow diagram].
It would have been obvious to one having ordinary skill in the art before the effective filing date to meet Ten Berge’s need to inspect a particularly difficult to semi-conductor patterning of NAND flash drive gate constructions with Yacoubian’s inspection method for embedded structures in a substrate because the Yacoubian’s ability to inspect a embedded structures solves Ten Berge’s problem of quality assurance in manufacturing a product by providing timely flaw identification to reduce time and cost impacts to production.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856